Exhibit 9

USWGO
QANON // DRAIN THE SWAMP

 

MARTINSVILLE GENERAL DISTRICT COURT CASE NO. C18-3138
MARTINSVILLE CIRCUIT COURT CASE NO. CR19000009-00

Exhibit in attachment to “BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR
WRIT OF HABEAS CORPUS”

Case 1:13-cr-00435-TDS Document 221-10 Filed 11/20/19 Pane 1of3
PROB 12¢

11/03
UNITED STATES DISTRICT COURT
for the
Middle District of North Carolina
Petition for Warrant or Summons for Offender Under Supervision
Name of Offender: BRIAN DAVID HILL Case Number:  1:13CR435-1
Name of Sentencing Judicial Officer: The Honorable William L. Osteen, Jr.
Date of Original Sentence: November 10, 2014
Original Offense: § Possession of Child Pornography in violation of 18 U.S.C. § 2252(A)(a)(5)(B) and
(b){(2).

Original Sentence: Custody of the Bureau of Prisons for 10 months and 20 days, but not less than time
served, followed by 10 years supervised release.

April 29, 2015: Modification suspending mandatory drug testing was filed.

June 36, 2015: Supervised release violation hearing before the Honorable Thomas D.
Schroeder. Supervised release was continued with the additional special conditions
of six (6) months home incarceration and participation in a Cognitive Behavioral
Therapy program.

September 4, 2015: Report of Offender Under Supervision was filed.

Type of Supervision: Supervised Release Date Supervision Commenced: November 13, 2014
Date Supervision Expires: November 12, 2024

Assistant U.S. Attorney: Anand Prakash Ramaswamy Defense Attorney: John Scott Coalter

 

PETITIONING THE COURT
[xX] To issue a warrant. For compelling reasons, this petition and Warrant shall remain sealed until
the Warrant is executed. The Clerk shall provide a copy of the petition and Warrant to
the U.S. Attorney's Office and the United States Marshal Office.
[] To issue a summons

The probation officer believes that Mr. Hill has violated the following condition(s) of supervision:
Violation 1 - The defendant shall not commit another federal, state or local crime.

On September 21, 2018, Mr. Hill was arrested by the Martinsville Police Department in Martinsville, VA for
Misdemeanor Indecent Exposure. The offense date was September 21, 2018. Mr. Hill remains without
bond at the Martinsville City Jail as of the date of this report. Mr. Hill's next scheduled court date is
December 21, 2018.

According to the police report, on the night of September 21, 2018, a report was received that a nude male
had been observed running on a public park trail within the city limits. Officers responded and made contact
with the male, later identified as Mr. Hill. Mr. Hill ran away from the officers and was shortly thereafter
detained near a creek. Mr. Hill advised the officers that a “black man in a hoodie” made Mr. Hill

Case 1:13-cr-00435-TDS Document157 Filed 11/13/18 Paae1of2
Case 1:13-cr-00435-TDS Document 221-10 Filed 11/20/19 Pane ? of 3
RE: Brian David Hill

“get naked and take pictures of himself.” Mr. Hill was in possession of a camera which he voluntarily
allowed the officers to examine. The camera contained several nude photographs of Mr. Hill in different
locations around the city of Martinsville. Following an examination at a local hospital, Mr. Hill was medically
and psychologically cleared. Mr. Hill was subsequently arrested for Indecent Exposure, in violation of
Virginia Criminal Code § 18.2-37, a Class 1 Misdemeanor.

U.S. Probation Officer Recommendation:
[X] The term of supervision should be
[X] revoked.
{] extended for years, for a total term of years.

[] The conditions of supervision should be modified as follows:

| declare under penalty of perjury that the forgoing is true and correct.

Executed on November 6, 2018

 

ao Age

 

Kevin M. Alligood
U.S. Probation ad Specialist

Approved by:
7 me, ‘é Giri

November 12, 2018

 

Edward R. Cameron Date
Supervisory U.S. Probation Officer

Case 1:13-cr-00435-TDS Document157 Filed 11/13/18 Paae 2 of 2
Case 1:123-cr-00435-TDS Document 221-10 Filed 11/20/19 Pane 3 of 3
